Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 1 of 9 PageID #: 16537




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


 SOLAS OLED LTD.


       Plaintiff,


               v.                      Civil Action No. 2:19-cv-00152-JRG

 SAMSUNG DISPLAY CO., LTD.,
 SAMSUNG ELECTRONICS CO., LTD.,
 AND SAMSUNG ELECTRONICS
 AMERICA, INC.,


       Defendants.


    DEFENDANTS’ OPPOSITION TO PLAINTIFF SOLAS OLED LTD.’S NOTICE
   FOLLOWING THE APRIL 1, 2021 TELEPHONIC STATUS CONFERENCE AND
             REQUEST REGARDING POST-TRIAL MOTIONS
Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 2 of 9 PageID #: 16538




       Defendants Samsung Display Co., Ltd., Samsung Electronics Co., Ltd., and Samsung

Electronics America, Inc. (“Defendants”) respectfully submit this Opposition to Solas’s

submission styled as “Notice Following the April 1, 2021 Status Conference and Request

Regarding Post-Trial Motions” (Dkt. 360) (hereinafter Solas’s “Notice”).

       Solas’s “Notice” asks the Court to depart from specific deadlines set by the Federal Rules

of Civil Procedure and to expedite the Court’s own decision-making at the expense of the many

other matters on the Court’s docket, out of a hope by Solas that the Federal Circuit might

consider and decide any appeal from this Court’s final judgment before it considers and decides

appeals from the PTAB’s final decisions finding the claims of the asserted patents invalid.

Solas’s request to this Court that it rearrange the work on its busy docket to embark on a race to

judgment with the PTAB is meritless, and the Court should decline it.1

       What Solas seeks in its “Notice” would be extraordinary. The Federal Rules establish a

specific deadline for post-trial motions under Rules 50(b) and 59(b), which as relevant here are

28 days after the entry of the final judgment. See Fed. R. Civ. P. 50(b), (d) & 59(b). Solas has not

cited a single case in which any court has shortened these deadlines. Defendants are not aware of

any authority under which any District Court has previously shortened Rule 50(b) or Rule 59

deadlines. Indeed, this Court has previously noted, in denying requested extensions, that the time




1
  Solas’s “Notice” is also procedurally improper, circumventing the Court’s rules for motion
practice. Solas did not follow the meet-and-confer requirements of Local Rule CV-7(h), as no in-
person meeting or phone call took place prior to Solas filing its “Notice.” Solas sent Defendants
a proposal to expedite the briefing schedule on the night of Thursday, April 1. (Ex. 1.) The
following afternoon, Defendants requested additional information necessary to evaluate Solas’s
proposal. But Solas did not respond. Instead, Solas filed its “Notice” without a certificate of
conference at midnight on the Friday of a holiday weekend. Solas’s failure to abide by the local
rules is “reason alone” to deny its “Notice.” Rothschild Connected Devices Innovations, LLC v.
Garmin Int’l, Inc., No. 2:17-CV-00158-JRG-RSP, at *4 (E.D. Tex. Dec. 1, 2017).


                                                 1
Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 3 of 9 PageID #: 16539




limits for these motions are “mandatory.” Implicit, LLC v. NetScout Systems, Inc., No. 2:18-cv-

00053-JRG, Dkt. 244 (E.D. Tex. Jan. 6, 2020).

         Insofar as Solas alleges that this case is unique due to the pending IPR proceedings, its

position is untenable. Many cases have co-pending IPR proceedings. See The Sedona

Conference, Commentary on Patent Litigation Best Practices: Parallel USPTO Proceedings

Chapter (“Stage One”), THE SEDONA CONFERENCE WORKING GROUP SERIES, 1 (Oct. 2016).2

Yet Solas fails to identify a single example of a post-trial motion deadline being shortened in a

patent litigation due to co-pending IPR proceedings (or for any other reason). Nor is there merit

to Solas’s assertion that this case “has become even more unique” due to the postponement of

trial. (See Notice at 1.) This circumstance was neither unique to this case nor this Court. Every

one of the Court’s trials set in December 2020 through February 2021 was postponed due to the

global pandemic and “a dangerously rising rate of increase in COVID-19 cases and swelling

hospitalizations in this district and across the country,” (Dkt. 302 at 2), just like other trials had

been postponed earlier in 2020 for similar reasons.

         Solas’s attempt to argue that it could be prejudiced if the Federal Rules of Civil

Procedure are followed turns the logic of this situation on its head. Solas improperly suggests

that Defendants are somehow attempting to delay matters because Defendants do not want to

deviate from the Court’s established procedures and the explicit deadlines set by the Federal

Rules of Civil Procedure. (See, e.g., Notice at 2 (“[I]f the timeline to an appealable final

judgment were unnecessarily extended now . . . .”) (emphasis added).) But Defendants have not

made any request of the Court regarding the schedule for post-trial motions, let alone a request to

extend that schedule. It is Solas, not Defendants, that is asking the Court to depart from


2
    https://www.lw.com/thoughtLeadership/commentary-on-patent-litigation-best-practices.


                                                   2
Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 4 of 9 PageID #: 16540




established practice and explicit rules to expedite the schedule, for the sole purpose of having the

Court issue decisions in advance of the Patent Office’s decisions becoming final—decisions that

found claims of the patents-in-suit invalid.

       The only prejudice here would be to Defendants, who would need to prepare their

motions on an expedited basis at this late juncture in a complex case involving issues of both

liability and damages across three unrelated patents. Particularly given the number and

complexity of issues presented, Defendants believe they need the full time provided by the rules

to prepare, review, and submit their post-trial briefs. That time should not be shortened merely

because Solas wants to race to the Federal Circuit. Solas’s expedited schedule would take away

five days from the time Defendants have to file their post-trial motions and nearly half of the

time (three of the seven days) Defendants have to file replies. While the loss of this time would

certainly prejudice Defendants’ ability to adequately brief and preserve their post-trial issues,

Solas fails to show how completing briefing eight days earlier would even materially impact the

timeline of the appeals—even if Solas were to prevail on the post-trial motions, which

Defendants do not believe Solas should.3

       There is no need for the Court to engage in an extraordinary effort to accelerate the

briefing of post-trial motions by Defendants and the disposition of them by the Court. Indeed,

Solas’s proposed expedited schedule is neither necessary nor sufficient to achieve Solas’s

apparent goal of having the Federal Circuit decide any appeal from this Court’s final judgment




3
  Further, only if the Federal Circuit affirms the PTAB decisions finding the asserted claims
invalid could Solas stand to benefit from having an appeal from the litigation decided before any
appeals Solas takes from the decisions of the administrative agency. Neither judicial efficiency
nor sound public policy support abbreviating the preparation or consideration of important post-
trial motions and drawing the Court’s resources away from other cases on its docket in order to
help Solas try to collect a monetary judgment on invalid patent claims.


                                                  3
Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 5 of 9 PageID #: 16541




before it considers and decides appeals from the PTAB’s final decisions invalidating claims.

Even if this Court were to resolve post-trial motions as early as May and did so in Solas’s favor,

the appeals from this Court and the PTAB would be pending concurrently before the Federal

Circuit later this year. As a result, they would in all likelihood be resolved by the same panel

following coordinated oral arguments. The Federal Circuit routinely coordinates related appeals

from IPRs and district court proceedings by designating them as “companion” cases to be heard

on the same day before the same panel. See, e.g., Order at 2, Chrimar Sys., Inc. v. ALE USA Inc.,

No. 18-2420, Dkt. 31 (Fed. Cir. filed Dec. 17, 2018) (appeals from PTAB and district court

noticed almost 8 months apart designated companion cases to be argued on same day); Order at

2, Duncan Parking Techs, Inc. v. IPS Group, Inc., No. 18-1205, Dkt. 21 (Fed. Cir. filed Jan. 31,

2018) (appeals noticed approximately 1–2 months apart); Docket “note,” XY, LLC v. Trans Ova

Genetics, No. 16-2054, Dkt. 21 (Fed. Cir. filed Dec. 7, 2016) (appeals noticed approximately 1–2

months apart). When related appeals are expected, the Federal Circuit may even stay the first-

noticed appeal to consolidate it with the anticipated appeal(s). See, e.g., Order at 3, BTG Int’l

Ltd. v. Amneal Pharm. LLC, No. 19-1147, Dkt. 83 (Fed. Cir. filed Dec. 12, 2018) (about one

month after notice of appeals from district court judgment, Federal Circuit “vacate[d] the . . .

briefing schedule and temporarily stay[ed] briefing in this case so that these appeals can be

consolidated with the anticipated appeals from the Board decisions”); see Practice Note to

Federal Circuit Rule 15 (“CONSOLIDATION . . . . Appeals or petitions for review from

decisions involving the same or related patents from the same tribunal will usually be

consolidated. Other appeals or petitions may be consolidated on motion or by the court sua

sponte.”).




                                                  4
Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 6 of 9 PageID #: 16542




       The Federal Circuit will likely follow the same approach of hearing appeals in

coordination under the schedule for post-trial briefing set forth in the Federal Rules and this

Court’s rules; this timing still allows any appeal from this Court’s final judgment to be pending

concurrently with appeals from the PTAB’s decisions. In short, this Court’s final judgment can

be considered by the Federal Circuit without requiring this Court to expedite its usual post-trial

process, and expediting that process is unlikely to prevent the Federal Circuit from considering

and deciding appeals from the PTAB’s final decisions along with this Court’s final judgment.

       In a footnote, Solas confusingly asserts that “neither side believes the appeal in this case

should be consolidated with the appeals of the PTAB decisions” and that “an expeditious

decision” is the “only” way to “guarantee[] the possibility of [consolidation].” (Notice at 3 n.1.)

To be clear, Defendants have never said that they believe the appeals should or could not be

consolidated, nor that they would oppose consolidation. And even if the appeals are not

consolidated for whatever reason, Solas ignores the Federal Circuit’s common practice of

treating concurrently pending, related appeals as companion cases. Moreover, the appropriate

mechanism for coordinating the parties’ appeals is to do so directly with the Federal Circuit, not

by expediting post-trial motions before this Court.

       To the extent that Solas attempts to raise an argument regarding the constitutionality of

IPR proceedings through its vague invocation of the Seventh Amendment (see Notice at 2–3),

the Supreme Court has expressly held that “inter partes review does not violate Article III or the

Seventh Amendment.” Oil States Energy Servs., LLC v. Greene's Energy Grp., LLC, 138 S. Ct.

1365, 1379 (2018). Regardless, the Court has discretion to stay or decline to stay the district

court proceedings in light of the PTAB proceedings, but, in line with this Court’s normal

practice, nothing about the existence of the parallel proceedings should otherwise impact the




                                                 5
Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 7 of 9 PageID #: 16543




Court’s procedures. Indeed, Solas knew last year during the discovery period in this case that the

claims of the asserted patents were likely to be found invalid at least by the PTAB and opposed

staying the litigation, and Defendants apprised the Court promptly, at all stages, about the IPR

petitions, their institution, and the PTAB’s decisions.

       Finally, it is improper for Solas to request that the Court expedite its rulings solely to

influence the timing of an appeal in this case relative to the timing of its appeals of the PTAB’s

final written decisions. If anything, judicial efficiency would counsel in favor of the Court

waiting to rule until after the resolution of the three IPR petitions. See, e.g., Prisua Eng’g Corp.

v. Samsung Elecs. Co., 472 F. Supp. 3d 1183, 1184 (S.D. Fla. 2020) (after jury trial completed,

court stayed post-trial proceedings pending PTAB’s review of claims). Nor should Solas be

heard to argue about judicial resources and the jury’s hard work when it continues to file cases

on the ’450 patent involving the same products it had accused earlier in this litigation but elected

not to take to trial, after the jury verdict of invalidity—a decision it has agreed not to challenge in

its Rule 50(b) and Rule 59 motions. See Solas OLED Ltd. v. Samsung Display Co., Ltd., 2:21-cv-

00104-JRG (E.D. Tex. March 22, 2021); see also Notice at 3.


Dated: April 6, 2021                           /s/ Melissa R. Smith

                                               Melissa R. Smith
                                               Texas State Bar No. 24001351
                                               melissa@gillamsmsithlaw.com
                                               GILLAM & SMITH, LLP
                                               303 South Washington Avenue
                                               Marshall, Texas 75670
                                               Phone: (903) 934-8450
                                               Fax: (903) 934-9257

                                               Jeffrey H. Lerner
                                               jlerner@cov.com
                                               David A. Garr
                                               dgarr@cov.com



                                                  6
Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 8 of 9 PageID #: 16544




                                    Jared R. Frisch
                                    jfrisch@cov.com
                                    Daniel E. Valencia
                                    dvalencia@cov.com
                                    Daniel W. Cho
                                    dwcho@cov.com
                                    Tarek J. Austin
                                    taustin@cov.com
                                    Eric T. O’Brien
                                    eobrien@cov.com
                                    David J. Cho
                                    djcho@cov.com
                                    Jordan V. Hill
                                    jvhill@cov.com
                                    COVINGTON & BURLING LLP
                                    One CityCenter
                                    850 Tenth Street, NW
                                    Washington, DC 20001-4956
                                    Phone: (202) 662-6000
                                    Fax: (202) 662-6291

                                    Robert T. Haslam
                                    rhaslam@cov.com
                                    COVINGTON & BURLING LLP
                                    3000 El Camino Real
                                    5 Palo Alto Square, 10th Floor
                                    Palo Alto, CA 94306-2112
                                    Phone: (650) 632-4700
                                    Fax: (650) 632-4800

                                    COUNSEL FOR DEFENDANTS SAMSUNG DISPLAY
                                    CO., LTD., SAMSUNG ELECTRONICS CO., LTD.,
                                    AND SAMSUNG ELECTRONICS AMERICA, INC.




                                      7
Case 2:19-cv-00152-JRG Document 364 Filed 04/06/21 Page 9 of 9 PageID #: 16545




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this April 6, 2021.



                                           /s/ Melissa R. Smith
                                           Melissa R. Smith




                                              8
